COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      David Laney v. Bryan Collier, Leonard Echessa, Michael Butchner,
                          and Richard Babcock

Appellate case number:    01-18-00101-CV

Trial court case number: 92135-I

Trial court:              412th Judicial District Court of Brazoria County

        This appeal was dismissed on August 21, 2018. Appellant has filed a motion for rehearing
that does not challenge the dismissal, but instead challenges the judgment’s ordering that costs of
appeal be taxed against appellant. Upon consideration of appellant’s motion, an amended judgment
has been issued in which costs of appeal are not assessed against appellant. Accordingly, the
motion for rehearing is dismissed as moot.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting individually


Date: October 2, 2018